9ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/952,824 application filed November 19, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said vacuum residue" in lines 2 -3.  It is unclear whether this refers to the vacuum residue of the heavy hydrocarbon oil feedstock or the vacuum residue obtained from the final vacuum stage distillation.  Claim 4 also recites the limitation "the fraction T oC+" in lines 2 and 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al (US 2014/0299515 A1).
Weiss et al discloses a process wherein a “feed is subjected to a hydroconversion step performed in at least one reactor containing a supported catalyst in an ebullated bed functioning with liquid and gas upflow. The main objective of hydroconversion is to convert the heavy fraction into lighter cuts while partially refining the feed” [paragraph 0028]. The “feeds processed in the method according to the invention are advantageously selected from atmospheric residues, [and] vacuum residues from direct distillation…” [paragraph 0025].  Weiss et al further discloses “[t]he conditions of the feed processing in step a) in the presence of hydrogen are normally conventional conditions of ebullated bed hydroconversion of a liquid hydrocarbonated fraction. This is operated normally at an absolute pressure of 2.5 to 35 MPa [25 to 350 bar], often 5 to 25 MPa [50 to 250 bar], and most often 6 to 20 MPa, at a temperature of 330 to 550o C. and often 350 to 500o C. The hourly spatial velocity (VVH) and the hydrogen partial pressure are significant factors which are selected as a function of characteristics of the product to be processed and the desired conversion. The VVH is defined as the volumetric flow of the feed divided by the total volume of the reactor, and generally lies in a range from 0.1 h-1 to 10 h-1 and preferably 0.2 h-1 to 5 h-1. The quantity of hydrogen mixed into the feed is normally 50 to 5000 standard cubic metres (Nm3) per cubic metre (m3) of liquid feed and most often 100 to 1000 Nm3/m3 and preferably 200 to 500 Nm3/m3” [paragraph 0030].  The hydroconversion catalyst comprises “on an amorphous support, at least one metal or metal compound with a hydro-dehydrogenating function. This catalyst may be a catalyst comprising metals of group VIII, for example nickel and/or cobalt, most often in association with at least one metal of group VIB, for example molybdenum and/or tungsten” [paragraph 0031].  The reference further discloses “[t]he effluent at least one separation step, where applicable supplemented by other further separation steps allowing separation of at least one light hydrocarbon fraction containing fuel bases and a heavy fraction containing predominantly compounds boiling at minimum 350o C. The separation step can advantageously be implemented by any method known to the person skilled in the art, such as for example the combination of one or a plurality of high- and/or low-pressure separators and/or distillation steps and/or high- and/or low-pressure stripping, and/or liquid/liquid extraction steps and/or solid/liquid separation steps and/or centrifuging steps. Preferably the separating step b) leads to the acquisition of a gaseous phase, at least one light hydrocarbon fraction of the type naphtha, kerosene and/or diesel, a vacuum distillate fraction and a vacuum residue fraction and/or an atmospheric residue fraction” [paragraph 0037].  More particularly, Weiss et al teaches “separation is preferably performed in a fractioning section which can firstly comprise a high-pressure, high-temperature separator (HPHT) and where applicable a high-pressure, low-temperature separator (HPLT) and/or an atmospheric distillation and/or a vacuum distillation. The effluent obtained from step a) is separated (generally in an HPHT separator) into a light fraction and a heavy fraction containing predominantly compounds boiling at minimum 350o C. Separation is not made following a precise cutting point, it rather resembles a flash. If we have to define a cutting point, we could say that this lies between 200 and 400o C.  Preferably the so-called heavy fraction is then fractioned by atmospheric distillation into at least one atmospheric distillate fraction containing at least one light fraction of hydrocarbons of the type naphtha, kerosene and/or diesel, and an atmospheric residue fraction. At least part of the atmospheric residue fraction can be sent for hydrotreatment. The atmospheric residue can also at least be partly fractioned by vacuum distillation into a vacuum distillate fraction containing vacuum gas oil and a vacuum residue fraction. Said vacuum residue fraction is advantageously sent at least partly to the hydrotreatment step c). Part of the vacuum residue can also be recycled in hydroconversion step a)” [paragraphs 0039 & 0040].  The effluent corresponds to the reaction mixture of the instant application, wherein the light fraction corresponds to the gaseous phase thereof and the heavy fraction corresponds to the liquid phase.  The aforesaid effluent is withdrawn from the top of the ebullated bed reactors [see,e.g., reference elements 26 and a gaseous fraction (46) and a liquid fraction (48) are recovered. The cutting point is generally between 200 and 400o C. The gaseous fraction (46) is sent…to a high-pressure, low-temperature separator (HPLT) (52) from which a gaseous fraction (54) is recovered containing the gases (H2, H2S, NH3, C1-C4 hydrocarbons etc.) and a liquid fraction (56).  The gaseous fraction (54) from the high-pressure, low-temperature separator (HPLT) (52) is treated in the hydrogen purification unit (58) from which the hydrogen (60) is recovered to be recycled via the compressor (62) and the conduit (64) to the reactors (20) and/or (40)” [paragraphs 0098 & 0099].  The gaseous fraction containing “H2, H2S, NH3, C1-C4 hydrocarbons etc.” corresponds to the “hydroconversion products in the gas state and in the vapor state, and unreacted hydrogen” of the instant application.  Furthermore, Weiss et al teaches “[t]he liquid fraction (48) from the high-pressure, high-temperature separator (HPHT) (44) is decompressed in the device (72) then sent to the fractioning system (70)…The fractioning system (70) comprises an atmospheric distillation system to produce a gaseous effluent (74), at least one so-called light fraction (76) containing in particular naphtha, kerosene and diesel, and an atmospheric residue fraction (78). Part of the atmospheric residue fraction can be sent via the conduit (80) to the hydrotreatment reactors. All or part of the atmospheric residue fraction (78) is sent to a vacuum distillation column (82) to recover a fraction (84) containing the vacuum residue containing the fines and sediments, and a vacuum distillates phase (86) containing vacuum gas oil” [paragraph 0101], which “vacuum residue can also be recycled into hydroconversion step a)” [paragraph 0084].  The vacuum distillation column corresponds to the final stage under vacuum of the instant application.  With respect to the requirement that “said vacuum residue is introduced into said reactor (1) at a unit flow rate greater than Vs x H, “ if the feedstock is introduced into the bottom of the ebullated bed reactor as depicted in the figures, then H is zero (note that the instant claim does not require H to be greater than zero) and the limitation only requires recycling or feeding the vacuum residue to the ebullated bed hydroconversion reactor.  

With respect to claim 4, since the reaction temperature taught by Weiss et al overlaps the temperature range recited in instant claim 1 and the instant specification, it is expected that the temperature of the ebullated bed reactor meets the recited limitation absent evidence to the contrary.
Claims 1-4, 8, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patron (WO 2017/021987 A1).
Patron discloses “a) feeding, at the bottom, at least one reactor with dispersed catalyst…with: 
heavy oil comprising at least 10% by weight of hydrocarbons having, at atmospheric pressure, a boiling point higher than 540 °C;
a first gas including hydrogen; 
a hydroconversion catalyst, generating:
at least at a lower part of the reactor, reaction liquid traversed by said first gas (also defined “bubbling liquid”), and
at least at an upper part of the reactor placed above the reaction liquid traversed by said first gas, a biphasic foam including at least one liquid phase and one gaseous phase, said biphasic foam originating a biphasic effluent when exiting from the head of the reactor;
b) drawing said biphasic effluent from the upper part of the reactor and separating the liquid phase from the gaseous phase thereof;
c) subjecting the liquid phase to flash-distillation, preferably atmospheric;
d) subjecting to concentration, via vacuum distillation, a first residue of the flash atmospheric distillation;
e) introducing in the reactor a second residue of the concentration via vacuum distillation…in addition:
the reactor operating at a temperature comprised between 330 °C and 430°C, and at a pressure comprised between 10 MPa and 30 MPa [100 to 300 bar]” [line10, page 12 to line 3, page 13].  The biphasic second residue being introduced in the reactor at a unit flow rate at least equal to 0.5 x Vs x H [see also page 14, lines 23-24 –Examiner’s insertion], where Vs is the space velocity with which, in step a), said heavy oil is introduced in the reactor and H is the height of the reactor” [page 14, lines 5-8] and “f) centrifuging or decanting a fraction of the first residue where the solids generated under reaction are in suspension, so as to allow a drawing of said solids; g) drawing and removing said solids generated under reaction; h) subjecting said first residue lacking said solids to said concentration via vacuum distillation” [page 15, lines 3-7].  The hydroconversion reactor is a “‘dispersed catalyst with molybdenum base’ [wherein] it is intended molybdenum fed to the reactor through an oil-soluble compound thereof which, under reaction, generates the active species concordantly identified as ‘molybdenite’, i.e. ‘molybdenum sulfide’” [page 16, lines 21-24]. 
With respect to claim 4, since the reaction temperature taught by Patron overlaps the temperature range recited in instant claim 1 and the instant specification, it is expected that the temperature of the reactor meets the recited limitation absent evidence to the contrary.

Allowable Subject Matter
Claims 5-7, 9-15, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 5 and 9-11, neither of the cited references discloses introducing at least one maltenic hydrocarbon fraction into a separator.  With respect to claims 6 and 12-15, neither of the cited references discloses the limitation recited therein especially with respect to the “flow rate not greater than 1/10 of the flow rate with which said feedstock is introduced into said reactor (1)…”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772     
September 11, 2021